Opinion of the Court, by
Ch. J. Boyle.
THIS is a writ of error to an order directing an infant to be bound an apprentice. It is supposed by the assignment of error, that the plaintiff in error, in whose custody the infant was at the time of making the order, had not been summoned to show cause why the infant should not be bound an apprentice; but the return to the certiorari taken in this case, shows that the supposition is not founded in fact.
The only other point made by the assignment of error is, that the record does not state the reasons which *221induced the court to make the order. But we are aware of no law requiring this to be done; and, in most instances, it would be obviously improper that it should be done.
The order must be affirmed with costs.